65 F.3d 174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walter W. AUSTIN, Petitioner-Appellant,v.Samuel A. LEWIS, Director;  Attorney General for the Stateof Arizona, Respondents-Appellees.
No. 94-16881.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 23, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Walter Austin, and Arizona state prisoner, appeals the district court's denial of his petition for writ of habeas corpus.  Austin claims that his incarceration in 1985 was illegal because he never pleaded guilty to the crime, engaging in sexual conduct with his daughter, for which he is being punished.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm.


3
Before a federal district court may consider a state prisoner's application for habeas relief, the prisoner must have exhausted, in state court, every claim raised in the federal petition.  Coleman v. Thompson, 501 U.S. 722, 731 (1991).


4
Since his incarceration, Austin has filed numerous appeals and petitions for post-conviction relief in the Arizona state courts.  None of them, however, raises the claim he presents here.  We affirm the district court's denial of Austin's petition on the ground that he has failed to exhaust his claim in state court.  See Coleman, 501 U.S. at 731.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3